Case 1:18-cr-00204-NGG-VMS Document 930 Filed 09/24/20 Page 1 of 5 PageID #: 16327




        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
        UNITED STATES,
                                                                MEMORANDUM & ORDER
                                                                   18-CR-204 (NGG)
                      -against-
        CLARE BRONFMAN,
                                    Defendant.


              NICHOLAS G. GARAUFIS, United States District Judge.
              In advance of her sentencing hearing, Defendant Clare
              Bronfman, seeking to challenge certain relevant uncharged con-
              duct set forth in her presentence investigation report (“PSR”),
              moves for an evidentiary hearing pursuant to United States v. Fa-
              tico, 579 F.2d 707 (2d Cir. 1978). (See Aug. 13, 2020 Letter re:
              Fatico Hg. (“Def. Letter”) (Dkt. 912).) The Government opposes
              Defendant’s motion, arguing that an evidentiary hearing is not
              warranted. (Aug. 14, 2020 Gov’t Letter re: Fatico Hg. (“Gov’t Let-
              ter”) (Dkt. 913).) For the reasons stated below, the court finds
              that Ms. Bronfman has not identified any factual disputes for
              which a Fatico hearing is required, and Ms. Bronfman’s motion is
              therefore DENIED.

                  LEGAL STANDARD

              18 U.S.C. § 3553(a) instructs district courts to consider, among
              other things, “the history and characteristics of the defendant”
              when formulating an appropriate sentence. The purpose of this
              requirement is to “ensure[] that the punishment will suit not
              merely the offense, but the individual defendant.” Pepper v.
              United States, 562 U.S. 476, 488 (2011).1 The scope of this in-
              quiry is “largely unlimited as to the kind of information [the

              1
                When quoting case law, except as otherwise noted, all citations and in-
              ternal quotation marks are omitted, and all alterations are adopted.




                                                 1
Case 1:18-cr-00204-NGG-VMS Document 930 Filed 09/24/20 Page 2 of 5 PageID #: 16328




              district court] may consider, and it is free to consider evidence of
              uncharged crimes, dropped counts of an indictment, and crimi-
              nal activity resulting in an acquittal in determining sentence.”
              United States v. Bennett, 839 F.3d 153, 161 n.5 (2d Cir. 2016).
              Such uncharged conduct, or any other conduct otherwise rele-
              vant to sentencing but not encompassed by the crimes of
              conviction, must be proven only by a preponderance of the evi-
              dence, with the court resolving any factual disputes. See, e.g.,
              United States v. Juwa, 508 F.3d 694, 701 (2d Cir. 2007) (“[T]he
              evidentiary standard at sentencing is more relaxed than at trial,
              and the burden of proof on the government is a preponderance
              of the evidence.”). “A sentencing court is not bound by the rules
              of evidence that would pertain at trial and is not limited to ad-
              missible evidence in making its sentencing determination.”
              United States v. Chang, 59 F. App’x 361, 363 (2d Cir. 2003) (sum-
              mary order).
              In resolving factual disputes relevant to sentencing, courts in this
              circuit may, in appropriate circumstances, conduct a Fatico hear-
              ing, at which the prosecution and the defense introduce evidence
              that each contends is relevant to sentencing. See United States v.
              Lohan, 945 F.2d 1214, 1216 (2d Cir. 1991) (citing United States
              v. Fatico, 603 F.2d 1053 (2d Cir. 1979)). The decision as to
              whether to hold a Fatico hearing is committed to the discretion
              of the district court, which is “not required, either by the Due
              Process clause or the federal Sentencing Guidelines, to hold a
              full-blown evidentiary hearing in resolving sentencing disputes.”
              United States v. Litwok, 611 F. App’x 12, 16 (2d Cir. 2015) (sum-
              mary order). Instead, the district court need only “afford the
              defendant some opportunity to rebut the Government’s allega-
              tions.” Id.




                                               2
Case 1:18-cr-00204-NGG-VMS Document 930 Filed 09/24/20 Page 3 of 5 PageID #: 16329




                  DISCUSSION

              Ms. Bronfman argues that a Fatico hearing is necessary because
              the PSR makes various “sweeping, unsupported, and unsupport-
              able claims” regarding her knowledge about, and role in, the
              illegal activities of her co-defendants, including Keith Raniere,
              who was convicted following a six-week jury trial of racketeering,
              racketeering conspiracy, wire fraud conspiracy, forced labor con-
              spiracy, sex trafficking conspiracy, and two counts of sex
              trafficking. (See Def. Letter at 1-3; see also id. at 1 (arguing a Fa-
              tico hearing is needed to prevent the court from sentencing the
              Defendant “on the basis of unfounded innuendo and un-
              grounded inference”). Accordingly, Ms. Bronfman asserts that an
              evidentiary hearing is necessary to demonstrate her lack of
              knowledge about, involvement in, and funding of Raniere’s ille-
              gal activities. (Id. at 1-3.)
              Having reviewed the parties’ submissions, however, the court
              finds that Ms. Bronfman has not put forward a compelling reason
              for the court to hold a Fatico hearing. (See Def. Sentencing Mem.
              (Dkt. 915); Gov’t Sentencing Mem. (Dkt. 922); Def. Reply to
              Gov’t Sentencing Mem. (Dkt. 927); Gov’t Reply Letter re: Fatico
              Hg. (Dkt. 928).) “No defendant is entitled, as of right, to a Fatico
              hearing to resolve disputed sentencing issues.” United States v.
              Faibish, No. 12-cr-265 (ENV), 2015 WL 4637013, at *1 (E.D.N.Y.
              Aug. 3, 2015). The court has already provided Ms. Bronfman an
              opportunity to comment on the PSR in her sentencing submis-
              sions, see Fed. R. Crim. Pro. 32(i)(1)(C), and Ms. Bronfman’s
              counsel will be given the opportunity to make further arguments
              orally at the sentencing hearing. Nothing in Ms. Bronfman’s letter
              or sentencing submissions suggests that an evidentiary hearing
              will provide additional clarity as to factual disputes relevant to
              the court’s determination of her sentence, given the opportunity
              already provided to her to make both written and oral arguments
              to the court. See United States v. Cacace, 796 F.3d 176, 191 (2d




                                                3
Case 1:18-cr-00204-NGG-VMS Document 930 Filed 09/24/20 Page 4 of 5 PageID #: 16330




              Cir. 2015) (“a district court need not hold an evidentiary hearing
              to resolve sentencing disputes, as long as the defendant is af-
              forded some opportunity to rebut the Government’s
              allegations”); see also U.S.S.G. § 6A1.3, Application Note (ex-
              plaining that while “the court must ensure that the parties have
              an adequate opportunity to present relevant information” re-
              garding sentencing disputes, “[w]ritten statements of counsel or
              affidavits of witnesses may be adequate under many circum-
              stances”). 2
              Accordingly, the court finds that a Fatico hearing is unnecessary
              and defers judgment on the factual disputes raised in the parties’
              submissions, which will be decided based on those submissions
              and any arguments the parties make at sentencing.




              2
                Ms. Bronfman’s letter also raises the concern that, because she pleaded
              guilty before Raniere’s trial, she “had no advocate at Mr. Raniere’s trial to
              challenge claims made about her,” and that the trial left “the impression
              that her role was something far worse than it was.” (Def. Letter at 2.) While
              Ms. Bronfman is free to register her disagreement with testimony elicited
              at Mr. Raniere’s trial, the Second Circuit has repeatedly held that a sen-
              tencing court is entitled to rely on information “gleaned from a trial in
              which the person to be sentenced was neither a defendant nor represented
              by counsel.” Cacace, 796 F.3d at 191 (2d Cir. 2015). In addition, the fact
              that a defendant did not have the opportunity to cross-examine witnesses
              at a trial in which she was not a party is of no moment, because “the Su-
              preme Court and [the Second Circuit] . . . have consistently held that the
              right to confrontation does not apply to the sentencing context.” United
              States v. Martinez, 413 F.3d 239, 242 (2d Cir. 2004).




                                                   4
Case 1:18-cr-00204-NGG-VMS Document 930 Filed 09/24/20 Page 5 of 5 PageID #: 16331




                     CONCLUSION

                 For the reasons stated above, Ms. Bronfman’s (Dkt. 912) motion
                 for a Fatico hearing is denied.


        SO ORDERED.


        Dated:      Brooklyn, New York
                    September 24, 2020

                                                          _/s/ Nicholas G. Garaufis_
                                                          NICHOLAS G. GARAUFIS
                                                          United States District Judge




                                               5
